 IntheMatterOf KRAFT FOODS COMPANY, EMPLOYERandCOMMISSIONHOUSE DRIVERS; HELPERS AND EMPLOYEES UNION, LOCALNo. 400,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN&HELPERS OF AMERICA(AFL),PETITIONERCase No. 8-RC-928.-Decided September 27, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act,' a hearing was held before Bernard Ness, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pusuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9, (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner contends that those salesmen in the Employer'sCleveland branch who operate within Cuyahoga County constitutea separate appropriate bargaining unit.The Employer contends thatthe proposed unit, limited to a portion of its Cleveland branch, is notappropriate for bargaining purposes and that the appropriate unitfor these salesmen should include all salesmen operating within itsCleveland branch..The Petitioner desires to participate in an elec-tion among salesmen in the larger unit proposed by the Employer ifthe Board finds that its proposed unit is not appropriate.The Employer is engaged in the manufacture, sale, and distributionof food products in the United States and Canada.The EmployerI The petition and other formal papers were amended at the hearing to show the correctname of the Employer.91 NLRB No. 80.525 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDdivides its operations into 7 divisions.Each division manufactures,sells, and distributes the Employer's products,2 and operates with con-siderable autonomy, but within the framework of general policies setdown by the Employer's management.For administrative purposes,each division is subdivided into branches, each under the charge ofa branch manager.One of the Employer's divisions is the centraldivision,with headquarters at Chicago.The central division is,divided into 22 branches, one of which is the Cleveland branch, withheadquarters at Cleveland, Ohio.The Cleveland branch covers an area in Ohio, generally boundedon the north from Conneaut to Huron and on the south from Mans-field to Bowerston. It includes the towns of Mansfield, Ashland,Canton, Akron, Cleveland, and Elyria.The branch office and ware-house are at Cleveland and all branch activities stem from the Cleve-land office.3At the present time, the Employer operates on the advance-sellingbasis.In the Cleveland branch, the sales and distribution of itsproducts are handled by 20 salesmen, who ride in passenger cars andtake orders for the Employer's food products, and truck drivers andwarehouse employees, who, working in and out of the Clevelandbranch warehouse, assemble the products to fill the orders taken bysalesmen and make delivery of the goods to customers.All thesesalesmen, warehousemen, and truck drivers are under the charge ofthe Cleveland branch manager and his assistant.Salesmen in the Cleveland branch are subdivided into 3 groups,each under the immediate direction of a supervisor, who trains, assists,and advises them in their work.Although no exact territorial linesare drawn about the operations of Employer's salesmen or the cover-age of any one of the 3 supervisors, all salesmen under each super-visor operate for convenience generally in one geographical area.Thus, the salesmen working under the supervisors operate (1) in theeastern section of Cleveland and east; (2.) in the western section ofCleveland and west; and (3) further south, in the vicinity of Akron,Canton, and Mansfield.Of the Employer's 20 salesmen, 8 operateprimarily in Cuyahoga County, but no one of the 3 groups of sales-men operating under a supervisor include all and only salesmen whowork in Cuyahoga County. Salesmen are transferred from 1 areawithin the branch to another. Salesmen working near the Cleveland8Not all divisions manufacture all products made by the Employer.Divisions buy fromone another products which they do not manufacture.8The Cleveland branch maintains a mailing address at Akron, Ohio, where stationery andsales books are kept on hand for the convenienceof salesmenof the Cleveland branchoperatingIn the vicinity. KRAFT FOODS C'OMP'ANY527branch office bring their daily orders to the office each evening; thoseworking at a distance mail their orders into the branch office. eachday.All salesmen come to the Cleveland branch for general meet-.ings, 8 to 11 of which are held each year.Letters of general directionand advice are sent out to all individual salesmen in the branch fromtime to time by the branch manager and his assistant. Supervisorsverbally inform salesmen working under them of any special changesor individual instructions affecting them which may be directed bythe branch office,All salesmen in the branch operate under the samebase pay, hours of work, and vacation schedule.'.The Petitioner is the recognized bargaining representative of thewarehousemen and truck drivers who work in and out of the Cleve-land branch office, fill the orders of the branch salesmen, and dis-tribute the merchandise to customers in the entire branch area.Thecontract between the Petitioner and the Employer makes special pro-vision for the compensation and maintenance of truck drivers whowork too far from the Cleveland office to return to Cleveland at theend of a day's delivery.Not all salesmen in the branch live in Cleve-land.Other locals of the Petitioner's International represent sales-men in the Employer's Pittsburgh, Pennsylvania; Rochester, NewYork; and Chicago, Illinois, branches. In all these branch bargain-ing units, all salesmen operating within each branch are included inthe salve unit, wherever they may work or live within the territoriallimits of the respective branches.Although both. in the Cleveland and other branches, there is clearlyestablished a pattern of bargaining among the Employer's employeeson a branch basis, the Petitioner nevertheless presently urges that itsproposed unit limited to salesmen in Cuyahoga County in the Cleve-land branch constitutes an appropriate bargaining unit on the basisof a past bargaining history limited to these employees.Before 1940, the Employer distributed its food products in theCleveland branch through independent concerns. In or about 1940,the Employer changed its. distribution policy and absorbed these dis-tributing companies into its operating system, taking into its employemployees of such distributors who desire to work for the Employer.Distribution of the Employer's products was at that time on an order-delivery basis, each salesmen being both a salesman and delivery man,operating from a truck stocked with merchandise. . Each driver-salesman made calls upon his customers and took and filled their ordersin one transaction.The Petitioner represented the driver-salesmen4 The hours of work for salesmen are governed by the hours of the stores at which theysolicit their orders.These hours generally run from 8 or 8 : 30 to 5 o'clock. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer's distributors at the time when the Employer tookover the distribution work from the former distributing companies.As its predecessors had done, the Employer continued to recognize thePetitioner as the bargaining representative for the driver-salesmenwho were members of the Petitioner.On May 22, 1942, the Employersigned a memorandum of agreement covering wages of these employeesfor a period of 1 year.Although this memorandum of agreementdoes not designate the area covered by the so-called "route salesmen"concerned, the parties agreed that these employees operated in Cuya-hoga County.In 1945 the Employer changed over from the order-delivery systemto its present advance-sales system, wherein its salesmen, working inpassenger cars, take orders for merchandise to be later delivered bydelivery truck drivers with goods, selected, loaded, and transportedfrom the branch warehouse.The Employer, however, continued torecognize the Petitioner as representative of its salesmen who weremembers of the Petitioner, and bargaining arrangements were con-tinned on a verbal basis.In 1948 the Employer and the Petitioner, in Case No. 8-UA-1009,entered into a consent-election agreement for union-authority elec-tions.Separate elections were held on June 23, 1948, (1) among thewarehousemen and truck drivers operating in the Cleveland branchand (2) among the salesmen of the Cleveland branch who operatedwithin Cuyahoga County.The Petitioner won the election amongthe warehousemen and truck drivers, but lost, by a vote of 0 to 11,the election among salesmen operating in Cuyahoga County.There-after, the Employer, whose recognition of salesmen had been pre-viously on a members only basis, refused to deal with the Petitioneras bargaining representative for any of these salesmen.We do not believe that the history of negotiations between theEmployer and the Petitioner for member-salesmen working withinCuyahoga County is determinative of the scope of the appropriateunit for salesmen at this time. In determining units appropriate foremployees in larger integrated enterprises, we have favored unitsthat are coextensive with an employer's entire operation or someadministrative sector thereof.We have tended to adopt unit patternsalready established in the same industry or for other employees ofthe same employer.The Petitioner presently represents in one unitallwarehousemen and truck drivers who fill and deliver the ordersgathered by the Employer's salesmen in the entire Cleveland branch.Other locals of the Petitioner's International represent on a branchbasis salesmen in other branches of the Employer's operations.Be-cause salesmen of the Cleveland branch who operate within Cuyahoga KRAFT FOODS 'COMPANY529County have no identifying characteristic distinguishing them fromother salesmen operating under the same supervisors in the Clevelandbranch, we find that the proposed unit limited to salesmen of theCleveland branch, operating in Cuyahoga County is not appropriatefor bargaining at this time.5We find that all salesmen operating in the Cleveland branch of theEmployer's operations, excluding the branch manager, the assistantmanager, and supervisors, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]B Singer Sewing Machine Company,87 NLRB 460,and cases cited therein;Darling dCompany,87 NLRB 45;cf.Coldblatt Brothers,Inc.,86 NLRB 914;Paul Cusano,et at.,d/b/a American Shuffleboard Company, et at.,85 NLRB 51 ;Westbrook Enterprises, Inc.,79 NLRB 1032.